Exhibit 10.1





 
DENNY’S HOLDINGS, INC.
 
(as Issuer)
 


 
Denny’s Corporation
 
(as Guarantor)
 


 
10% Senior Notes Due 2012
 


 


SUPPLEMENTAL INDENTURE
 
Dated as of September 22, 2010
 




 
U.S. Bank National Association
 
(as Trustee)
 


 



 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL INDENTURE dated as of September 22, 2010 (this “Supplemental
Indenture”), among DENNY’S HOLDINGS, INC., a New York corporation  (the
“Company”), DENNY’S CORPORATION, a Delaware corporation, as guarantor (“Parent”
and together with the Company, the “Issuers”) and U.S. BANK NATIONAL
ASSOCIATION, as trustee (the “Trustee”) to the Indenture dated as of October 5,
2004 by and among the Issuers and the Trustee (as amended, supplemented and
otherwise modified prior to the date hereof, the “Indenture”).
 
W I T N E S S E T H :


WHEREAS, the Issuers and Trustee have heretofore executed and delivered the
Indenture providing for the issuance of the Issuers’ 10% Senior Notes due 2012
(the “Notes”);
 
WHEREAS, the Issuers have, among other things, (i) solicited consents from the
Holders of the Notes to certain proposed amendments to the Indenture and
(ii) made a tender offer for the Notes (the “Tender Offer”), in each case, in
accordance with the terms of an Offer to Purchase and Consent Solicitation
Statement dated September 9, 2010 (the “Solicitation Statement”);
 
WHEREAS, Section 9.2 of the Indenture provides that the Issuers and the Trustee
may, with the consent of the Holders of not less than a majority in aggregate
principal amount of the Notes at the time outstanding, enter into a indenture
supplemental to the Indenture for the purpose of amending the Indenture;
 
WHEREAS, the Issuers have received and delivered to the Trustee consents from
the Holders of not less than a majority in aggregate principal amount of the
Notes outstanding (the “Requisite Consents”) to effect the amendments to the
Indenture set forth herein;
 
WHEREAS, this Supplemental Indenture incorporates the amendments to which the
Holders of the Notes have consented;
 
WHEREAS, the Issuers have been authorized by their respective Boards of
Directors to enter into and perform this Supplemental Indenture; and
 
WHEREAS, all other acts and proceedings required by law, the Indenture and the
certificate of incorporation and bylaws of each Issuer, to make this
Supplemental Indenture a valid and binding agreement for the purposes expressed
herein, in accordance with its terms, have been duly done and performed;
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration the
receipt of which is hereby acknowledged, and for the equal and proportionate
benefit of the holders of the Notes, the Issuers and the Trustee hereby agree as
follows:
 
SECTION 1. Deletion of Certain Sections and Provisions.  The Indenture is hereby
amended to delete the following sections and clauses in their entirety and to
insert in lieu of each such section the phrase “[Intentionally Omitted]”:
Sections 4.7, 4.8, 4.9, 4.10, 4.11, 4.12, 4.15, 4.16, 4.17, 4.18, 4.19, clauses
(2) and (3) of Section 5.1, and clauses (4), (5), (6) and (7) of Section
6.1.  Any and all references to the foregoing sections and any and all
obligations
 
 
 

--------------------------------------------------------------------------------

 
 
thereunder related solely to such sections are hereby deleted throughout the
Notes and the Indenture, and such sections and references shall be of no further
force or effect.  Clause (3) of Section 6.1 shall only apply to the surviving
covenants and agreements contained in the Notes and the Indenture.  All
definitions in the Notes and the Indenture which are used exclusively in the
sections and clauses deleted pursuant to the first sentence of this Section 1
are hereby deleted.
 
SECTION 2. Effectiveness of Supplemental Indenture; Operativeness of Amendments.
 
(a)           The Requisite Consents having been received and delivered to the
Trustee, this Supplemental Indenture shall become effective when duly executed
counterparts hereof shall have been executed and delivered by the Issuers and
the Trustee.
 
(b)           Notwithstanding the foregoing, the amendments to the Indenture set
forth in this Supplemental Indenture shall become operative when, and only when,
all of the following additional conditions shall have been satisfied:
 
(1)           the Company shall have, on the Initial Settlement Date (as defined
in the Solicitation Statement), accepted the Notes validly tendered on or prior
to the Consent Date (as defined in the Solicitation Statement); and
 
(2)           the Financing Condition (as defined in the Solicitation Statement)
shall have been satisfied (and for such purpose, the Trustee shall be entitled
to rely conclusively upon confirmation from the Issuers that the Financing
Condition has been satisfied).
 
SECTION 3. Reference to and Effect on the Indenture.
 
(a)           On and after the effective date of this Supplemental Indenture,
each reference in the Indenture to “this Indenture,” “hereunder,” “hereof,” or
“herein” shall mean and be a reference to the Indenture as supplemented by this
Supplemental Indenture unless the context otherwise requires.  The Indenture, as
supplemented by this Supplemental Indenture, shall be read, taken and construed
as one and the same instrument.
 
(b)           Except as specifically amended above, the Indenture shall remain
in full force and effect and is hereby ratified and confirmed.
 
SECTION 4. GOVERNING LAW.  THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS INDENTURE, THE NOTES AND THE GUARANTEES,
INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(B).
 
SECTION 5. Defined Terms.  Unless otherwise indicated, capitalized terms used
herein and not defined shall have the respective meanings given such terms in
the Indenture.
 
SECTION 6. Trust Indenture Act Controls.  No modification of any provisions of
the Indenture effected by this Supplemental Indenture is intended to eliminate
or limit any provision
 
 
 

--------------------------------------------------------------------------------

 
 
of the Indenture that is required to be included therein by the Trust Indenture
Act of 1939, as amended, as in force as of the effectiveness of this
Supplemental Indenture.
 
SECTION 7. Trustee Disclaimer; Trust.  The recitals contained in this
Supplemental Indenture shall be taken as the statements of the Issuers and the
Trustee assumes no responsibility for their correctness.  The Trustee makes no
representations as to the validity or sufficiency of this Supplemental
Indenture.  The Trustee accepts the trust created by the Indenture, as
supplemented by this Supplemental Indenture, and agrees to perform the same upon
the terms and conditions of the Indenture, as supplemented hereby.
 
SECTION 8. Counterparts.  This Supplemental Indenture may be executed in any
number of counterparts, each of which shall be an original; but such
counterparts shall together constitute but one and the same instrument.
 
SECTION 9. Effect of Headings.  The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.
 
SECTION 10. Severability.  In case any provision of this Supplemental Indenture
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be effected or
impaired thereby.
 
[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be executed as of the day and year first above written.
 




COMPANY:


DENNY’S HOLDINGS, INC.




By: /s/  Samuel S. Sontag               
Name: Samuel S. Sontag 
Title:   President




PARENT:


DENNY’S CORPORATION




By: /s/  Ross B. Nell                      
Name: Ross B. Nell
Title:   Vice President, Tax and Treasurer




TRUSTEE:


U.S. BANK NATIONAL ASSOCIATION




By: /s/  Raymond S. Haverstock                   
Name: Raymond S. Haverstock
Title:   Vice President



